ACCEPTED
                                                                                              05-15-00023-CV
                                                                                    FIFTH COURT OF APPEALS
                                                                                              DALLAS, TEXAS
                                                                                        3/20/2015 10:36:46 AM
                                                       JUDGE DALE TILLERY PRESIDING                LISA MATZ
                                                             134th Judicial District Court             CLERK

                                                  600 Commerce St., 6th Floor, Room 650
                                                                     Dallas, Texas 75201
                                                                            214/653-6995
                                                                         FILED IN
                                                                    fly@dallascourts.org
                                                                 5th COURT OF APPEALS
                                      March 20, 2015                   DALLAS, TEXAS
                                                                      3/20/2015 10:36:46 AM
                                                                             LISA MATZ
Attn: Lisa Matz, Deputy Clerk                                                  Clerk
Fifth District Court of Appeals
600 Commerce Street, Suite 200
Dallas, Texas 75202

       In Re: Civil Action No.:      05-15-00023-CV; In Re: Verp Investment, LLC,
              Relators

               Cause No. DC-14-03874 

               Lan Nguyen vs. Verp Investment, LLC et al 


Dear Clerk,

        Pursuant to this Court's order of February 17, 2015, attached hereto is the certified
Order Vacating the Trial Court's Order Granting Plaintiffs Motion to Compel of October
27, 2014, which is to be filed with the Court of Appeals, Fifth District Court of Texas at
Dallas.

       By copy of this letter, I am forwarding a copy of said certified order to all counsel
of record.




cc:    All Counsel of Rec